Citation Nr: 1539923	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-39 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right hip disability.   

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right hip disability.   

3.  Entitlement to service connection for the residuals of syphilis.   

4.  Entitlement to service connection for sleep apnea.   

5.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee and hip disabilities.  

6.  Entitlement to an initial rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) prior to March 13, 2012, and to a rating higher than 70 percent from that date.  
7.  Entitlement to a rating higher than 20 percent for the service-connected right hip disability.  

8.  Entitlement to a rating higher than 10 percent for the service-connected right knee disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted service connection for PTSD and assigned an initial rating of 30 percent effective from December 19, 2002.  During the course of the appeal the RO issued a rating decision in April 2012 that increased the rating for this disability to 70 percent effective from March 13, 2012.

Also on appeal are a February 2010 rating decision that denied service connection for disabilities of the low back, left hip and left knee; and, a July 2010 rating decision that denied service connection for sleep apnea and syphilis and continued current evaluations for service-connected disabilities of the right hip and right knee.  

In July 2015 the Veteran testified before the undersigned in a "travel board" hearing at the RO.  A transcript of his testimony is of record.

During the course of the hearing, the issue of entitlement to service connection for erectile dysfunction on a direct or secondary basis was raised.  Hearing Transcript pp. 24-25.  However, the RO has not addressed this issue in the first instance.  Accordingly, the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD is referred for appropriate action.

The issues of service connection for sleep apnea, evaluation of right hip disability and evaluation of right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 16, 2015, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he requests withdrawal of his appeal seeking increased evaluation for PTSD.

2.  A rating decision in September 2006 denied service connection for disabilities of the left hip and left knee, including on a secondary basis; the Veteran did not appeal or submit material evidence within the appeal period and the rating decision has become final.

3.  Evidence received since September 2006 is cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claims for service connection for disabilities of the left hip and left knee.
4.  The Veteran is not shown to have any current residuals of syphilis.

5.  A chronic thoracolumbar spine disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current thoracolumbar spine disability is not related to service, or to another service-connected disorder.   


CONCLUSIONS OF LAW

1.  The requirements for withdrawal of the appeal seeking increased evaluation for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The requirements to reopen the previously-denied claim for service connection for a left knee disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.   The requirements to reopen the previously-denied claim for service connection for a left hip disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The requirements to establish entitlement to service connection for the residuals of syphilis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The requirements to establish entitlement to service connection for a low back disorder, to include as secondary to a service-connected disorder, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The RO sent the Veteran a letter in November 2009 that advised him of the elements required to show entitlement to service connection on a direct and secondary basis as well as the elements required to reopen a previously-denied claim seeking entitlement to service connection.  The Veteran had ample opportunity to respond prior to issuance of the rating decisions on appeal.  At any rate, the Veteran has asserted no prejudice resulting from the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service treatment records, records from the Social Security Administration (SSA), VA examination reports, and hearing testimony.  The Veteran was afforded VA examinations in support of his claims for service connection for syphilis and low back disorder, which include competent medical opinions on the question of whether the claimed disabilities are etiologically related to service or to a service-connected disability.  In regard to the issues involving reopening of previously-denied claims for service connection, VA's duty to assist does not require medical examination until such time as the claim is reopened.    

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and the Veteran testified as to in-service events, symptoms, and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and the Veteran is not prejudiced by a decision at this time. 

Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During his Travel Board hearing in July 2015, the Veteran informed the undersigned that he wanted to withdraw his appeal on the issue of entitlement to an increased rating for the service-connected PTSD.  He confirmed this request in the transcript of the hearing, which is associated with the file. 

In view of the Veteran's request cited above there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue and it is dismissed.

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to     this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence   is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

A rating decision in June 2001 denied service connection for a left knee disorder to include as secondary to the service-connected right knee disability.  A subsequent rating decision in August 2005 denied reopening the previously-denied claim of service connection for the left knee and also denied service connection for a disorder of the left hip.

In September 2006, the RO issued a rating decision that reopened both claims and denied service connection for disabilities of the left hip and left knee on the merits, on both a direct and secondary basis.  Evidence of record at the time included service treatment records (STRs); post-service VA treatment records; VA examination report in August 1994 diagnosing chondromalacia right patella and degenerative joint disease (DJD) in the right hip; VA examination report in December 2000 stating an opinion that the Veteran's left knee disorder was not related to his right leg injuries or problems; and, report of VA examination in September 2006 in which the examiner stated an opinion that the Veteran's left hip is not likely related to the service-connected right hip disability and the left knee is not likely related to the service-connected right knee disability.

The Veteran was advised of the denial of service connection by a letter dated in October 2006.  The Veteran did not appeal the denial or submit new and material evidence within the appeal period; the September 2006 rating decision is accordingly final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Evidence added to the file since September 2006 includes VA outpatient treatment records that are silent in regard to any complaints relating to the left hip but show continued treatment for bilateral knee osteoarthrosis.  New evidence also includes the Veteran's July 2015 testimony before the Board in which he asserted his belief that his claimed left hip disorder is secondary to his service-connected right hip and right knee disabilities, and his belief that his claimed left knee disorder is due to injury in service (although he could not remember any specific injury) and is also secondary to the service-connected right hip and right knee disabilities.   

On review of the evidence of record the Board finds that there is no new and material evidence that has been received by VA since the September 2006 rating decision.  VA treatment records, while new, do not suggest any association between the current left knee and left hip disorders and service.  The Veteran's present contentions regarding the etiology of his claimed disorders are essentially duplicative and redundant of his contentions that were before the RO in September 2006 and were refuted by VA examinations that were then of record; the presentation of new lay argument based on old evidence already of record does not constitute the presentation of new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006). 

The Board finds that the new evidence does not relate to any previously-unestablished fact necessary to substantiate the claims for service connection for disabilities of the left hip and left knee.  Under these circumstances, the Board must conclude that new and material evidence has not been received and the claims for service connection are not reopened.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Entitlement to Service Connection

Applicable legal principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2015); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and, a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously on active service for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the claimant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for syphilis

Service treatment records (STRs) show no indication of syphilis.  The Veteran received a penicillin injection in April 1972, but this was for an upper respiratory infection rather than for a sexually transmitted disease.  In March 1973 he presented complaining of several venereal warts; these were treated conservatively and there is no indication of subsequent complaint on recheck.  In November 1977 the Veteran requested a blood test to check for venereal disease; the results of such blood test are not shown.  In June 1978 the Veteran presented complaining of discharge from the penis with urination; gram stain was negative intracellular diplococci and the clinical impression was gonococci (G. C.).  In April 1979 the Veteran presented to a Navy treatment facility again complaining of penile sores; the clinical impression was rule out Monilia (a fungal infection now more commonly referred to as candida) and rule out infected hair follicles.  A reenlistment examination in August 1979 showed serology evaluation negative for syphilis per the Venereal Disease Research Laboratory (VDRL) test.  A December 1980 dermatology clinic note states the Veteran's penile lesions had healed; the Veteran still has mild inguinal adenopathy, treated with repeated serology battery and soap plus lotion for xerosis.   

The Veteran had a VA examination in April 1981 that is silent in regard to any genitourinary (GU) complaints; the GU system was characterized as normal on examination.

A VA outpatient treatment note in March 2003 included erectile dysfunction in the Veteran's list of current medical conditions; there is no indication of history of syphilis.

A VA treatment note in May 2004 included in the current problems list "history of treatment for syphilis in service, 1979" and the entry was subsequently continued.  There is no indication as to the circumstances under which this item was entered into the active problems list.  In November 2005 the Veteran reported history of sexually transmitted diseases (STDs) including gonorrhea and syphilis but the note is silent in regard to the onset of either STD.

The Veteran had a VA genitourinary examination in February 2013.  The examiner was asked to provide an opinion as to whether the Veteran had a current genitourinary disorder related to an STD in service.  The Veteran complained of dysuria that he stated began during service and had continued since service.  However, the examiner made no diagnosis of any current bladder or genitourinary disorder.  The examiner stated she could not state an opinion as to whether syphilis had been shown in service because the claims file was not provided for her review.  However, she stated the Veteran's reported erectile dysfunction (ED) would not be related to dysuria/urinary symptoms or STD in service because STDs are not shown to cause ED; rather, the Veteran's ED was more likely to be proximately caused by hypertension.

A VA physician subsequently performed a chart review in June 2013 that considered the observations of the VA examination in February 2013 in conjunction with review of the claims file.  The reviewer was asked to determine if the Veteran's current symptoms (chronic dysuria and ED) are related to his multiple genitourinary complaints in service.  The reviewer stated that such a relationship is not likely.  As rationale, the reviewer noted that the examiner in February 2013 had found no current urinary tract disease or infection, although ED was shown since 2009.  The reviewer noted that STRs showed the Veteran to have been treated during service on multiple occasions for prostatitis, but this disorder was apparently acute and resolved without residuals.  There is no medical evidence of chronic urinary tract symptoms and also no medical evidence of diagnosed syphilis.   

The Veteran testified before the Board in July 2015 that during service he contracted syphilis and was treated by penicillin shots.  He denied any residual symptoms but stated that syphilis had continued to appear in blood tests.  He also asserted that his ED was related to syphilis during service although he admitted that no medical professional had ever told him of such an association.

The evidence above demonstrates the Veteran was treated during service for prostatitis, gonococci and candida; although he asserts having been treated for syphilis no such treatment is shown.  The Veteran is not shown to have a current diagnosed chronic genitourinary disorder and there is no clinical evidence of any current residuals of a previous STD.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran in this case has not shown a current diagnosed chronic genitourinary disorder and has not shown any diagnosed residuals of an STD in service, specifically claimed as syphilis.  Accordingly, the first element of service connection - medical evidence of a disability - is not met.

In pursuing his claim the Veteran asserts having been treated for syphilis with penicillin, although the evidence incorporated in STRs demonstrates that penicillin was actually administered for respiratory infection.  The Veteran demonstrably did not have syphilis as late as August 1979; if he contracted that disease between August 1979 and his discharge from service in February 1981 such occurrence is not shown in the record.  In any event, the Veteran has not shown a current genitourinary disorder for which service connection can be considered, and the claim must accordingly be denied.  Brammer, 3 Vet. App. 223, 225.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.
Service connection for a low back disorder

STRs show the Veteran developed right hip sepsis in 1975, for which he was eventually discharged from service and for which he receives service-connected compensation.  There is no evidence of a back injury.  In October 1980 an examiner noted the Veteran was complaining of "some back pain secondary to his hip difficulty."  

The Veteran had a VA examination in April 1981 that is silent in regard to any complaints relating to the back; the spine was characterized as normal on examination.

Treatment records from Drs. Stewart Altman and K.E. Vogel show the Veteran was involved in a motor vehicle accident (MVA) in August 1988, consequent to which he complained of pain in the back, neck and stomach; he denied all previous and subsequent injuries, and Dr. Altman's initial diagnosis was lumbosacral sprain.  Magnetic resonance imaging (MRI) post-MVA in March 1989 showed disc bulging at L5-S1 without evidence of focal disc herniation, upon which Dr. Vogel diagnosed the Veteran's current disorder as lumbar facet arthropathy.   X-ray in May 1989 showed minimal degenerative spurring; during a pre-operative history and physical examination in May 1989 the Veteran reported having been in good health until the MVA in August 1988.

The file contains an undated handwritten note, apparently by Dr. R. Hamsa and apparently written in approximately July 1994, that shows current impression of lumbar spondylosis, lumbar disc disease with progression and traumatic arthritis of the right hip with contractive [sic]; the note states that the coexistence of moderate lumbar spondylosis is in relation to the ankylosis of the right hip, both of which are cause-and-effect related.

VA X-ray in January 2000 showed mild degenerative spurring of the lumbar spine.

The Veteran had a VA examination of the spine in June 2010, performed by an examiner who reviewed the claims file.  The Veteran reported that he started noticing low back pain in 1995-2000; he may have had low back pain as early as 1988 but was not sure.  The Veteran stated he believed his low back pain was related to his service-connected right hip and right knee disabilities.  The examiner performed an examination of the spine and noted observations in detail.  The examiner diagnosed lumbar spine degenerative changes and degenerative disc disease (DDD) L3/4 and L4/5 without stenosis.  In regard to etiology, the examiner stated the Veteran had been treated once for back pain in service (1977) without further complaint and negative X-ray at the time; thereafter the Veteran was in good health until he was injured in an MVA that occurred approximately 7 years after separation from service.  There is nothing in current literature suggesting that a knee disability such as chondromalacia or a septic hip disorder that has been successfully treated can cause degenerative changes in the lumbar spine.  Accordingly, in the examiner's opinion the Veteran's lumbar spine disorder was not secondary to his service-connected right hip and right knee disabilities.

In February 2012 the VA examiner who had performed the June 2010 examination cited above issued an addendum review opinion addressing direct service connection.  The examiner again noted the Veteran was treated on one occasion (1977) for an acute lumbar strain and thereafter served for another four years without further complaints or treatment.  After separation from service the Veteran was reportedly in good health for seven additional years until he was injured in an MVA.  Based on this history the examiner's opinion was that the Veteran's current low back condition is not likely related to the single episode of low back strain in service.

The Veteran testified before the Board in July 2015 that his back pain began during service at the time of his right hip problems.  He asserted that back pain had been continuous since then and stated he was seeking service connection on both a direct and secondary basis.

The evidence above shows the Veteran is diagnosed with current degenerative changes and DDD of the lumbar spine.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Veteran asserts on appeal that his claimed low back disorder was incurred in service and also aggravated in service by his service-connected right side disabilities (right hip and right knee), but his opinion is refuted by the VA examination in June 2010 with addendum opinion in February 2012, which provides competent medical opinion that the current lumbar spine disorder is not likely related to service and also not likely related to the service-connected right hip and right knee disabilities.  The examiner's opinion is fully consistent with the medical evidence of record, which includes the Veteran's denial of back problems prior to his 1988 MVA.

The Board has carefully considered whether the handwritten note apparently authored by Dr. Hamsa constitutes medical evidence in support of the claim.  However, the note on its face does not appear to assert or imply that the lumbar spine disorder is proximately caused by, or permanently worsened by, the service-connected right hip disability; rather, the note appears to assert the two disabilities are mutually aggravating and have overlapping symptoms.  Further, there is no indication of the factual predicate used by Dr. Hamsa in arriving at his conclusion, whereas the VA examiner was demonstrably fully informed of the factual background and provided a fully-articulated opinion supported by reasoned analysis.  Accordingly, the Board places a greater probative value on the opinion of the VA examiner than on the treatment note by Dr. Hamsa.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony, his correspondence to VA and his statements to various medical providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, he the Veteran is competent to report having had low back pain in service and continual symptoms since service.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Board finds at this point that the Veteran's account on appeal of having had chronic back pain beginning in service and continuing since service is not credible because it is inconsistent with his denial of such symptoms in 1988, when he was pursuing restitution for injuries incurred in his MVA, as well as to his account to the VA examiner in June 2010.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.   Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

The appeal for an initial rating in excess of 30 percent for (PTSD) prior to March 13, 2012, and a rating higher than 70 percent from that date, is dismissed.

As new and material evidence has not been received, the claim for service connection for a left hip disorder is not reopened and the appeal on that issue is denied.

As new and material evidence has not been received, the claim for service connection for a left knee disorder is not reopened and the appeal on that issue is denied.
 
Service connection for syphilis is denied.

Service connection for a low back disorder is denied.

REMAND

The Board finds that further development is required before the issues of service connection for sleep apnea, evaluation of right hip disability and evaluation of right knee disability can be adjudicated. 

Addressing first the issue of service connection for sleep apnea, the Veteran is shown to have a current diagnosis of sleep apnea and he reports symptoms that began during service and have been continuous since service.  The Veteran's account is probative toward showing that the claimed disability or symptoms may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, the Veteran's account of continuity of symptoms is insufficient to grant service connection absent a supporting medical opinion.  See Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  The Board accordingly finds the Veteran should be afforded a VA examination to determine whether his claimed sleep apnea is incurred in or otherwise etiologically related to service.

In regard to the claims for increased rating for the service-connected right hip and right knee disabilities, the last VA examination was in June 2010.  The Veteran testified before the Board that both disabilities have significantly increased in severity since that examination.  Accordingly, the Veteran should be afforded a VA examination to document the current severity of his service-connected disabilities. 38 C.F.R. § 3.159(c)(4)(i) (2015).  

Accordingly, the case is REMANDED for the following actions:

1. Associate all current and relevant VA treatment records with the claims file.

2. Thereafter, schedule the Veteran for a VA examination of the right hip and right knee to determine the current severity of his service-connected disabilities.  The examiner should review the claims file.  All appropriate tests should be conducted and the results reported, to include range of motion (ROM) and stability testing.  The examiner should indicate the degree to which there is additional impairment of motion or function attributable to pain, fatigability, weakness or incoordination on examination.  The examiner should also address the effect his disabilities have on his ability to maintain employment.  

3. Also schedule the Veteran for a VA sleep disorders examination.  The examiner should review the claims file and provide an opinion as to whether it is at least as likely as not (i.e, at least 50 percent probable) that the Veteran has sleep apnea that is incurred in or otherwise etiologically related to service.  The examiner should provide a complete clinical rationale for the opinion, and, if the examiner is unable to provide an opinion without resorting to speculation, the reasons for such inability should be stated.

4. Then, the AOJ should readjudicate the issues on appeal.  To the degree that any claimed benefits remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board as appropriate for further appellate review. 
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


